                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
vs.                                            )          No. CR-19-81-C
                                               )
SHAWN MICHAEL THIBEAULT,                       )
                                               )
                        Defendant.             )

                                           ORDER

           Now before the Court is Defendant’s Motion to Suppress, as well as the

Government’s Response and Defendant’s Reply thereto. (See Dkt. Nos. 25, 33, 36.)

      I.      Introduction

      The Court held an evidentiary hearing on October 29, 2019, which established the

following facts:

           On February 8, 2019, Oklahoma Bureau of Narcotics (“OBN”) Agent Nathan

Hartsburg pulled over Defendant for speeding on I-40 in Canadian County, Oklahoma.

When he did so, he ran Defendant’s license for any outstanding warrants. That check

revealed that Defendant had an active warrant for arrest in Montana. But, at that time,

Agent Hartsburg understood this to be a non-extradition warrant, so he gave Defendant a

warning and let him continue driving.

           Shortly thereafter, OBN dispatch alerted Agent Hartsburg that Defendant’s warrant

was actually an extradition warrant. He therefore immediately returned to the road to pull

over Defendant again—this time to arrest him in connection with the warrant. Once Agent
Hartsburg pulled Defendant over, he placed him under arrest. Because Defendant was

driving alone, though, Agent Hartsburg, at the direction of Agent English (Hartsburg’s

superior) arranged to have Defendant’s vehicle towed away from the side of the highway.

         In connection with the eventual impoundment of Defendant’s vehicle, Agent

Hartsburg—now joined by Agents English and Wall—performed an inventory search of

the vehicle. During this time, Defendant expressed his concern about the valuable art he

had in the car. The agents thereafter continued performing the inventory search, which

eventually turned up, among other things, a suitcase in the trunk packed with cocaine.

         Defendant now stands charged by a one-count indictment of Possession of Cocaine

with the Intent to Distribute. His trial is currently set to begin in November. He now

moves the Court to suppress the suitcase full of cocaine from being presented as evidence

against him. In his view, OBN violated his Fourth Amendment rights in obtaining the

evidence and the Government should therefore be prohibited from using it.                   The

Government denies these charges.

   II.      Standard

         An inventory search is “a well-defined exception to the warrant requirement.”

Illinois v. Lafayette, 462 U.S. 640, 643 (1983). It “serve[s] to protect an owner’s property

while it is in the custody of the police, to insure against claims of lost, stolen, or vandalized

property, and to guard the police from danger.” Colorado v. Bertine, 479 U.S. 367, 372

(1987). An inventory search is “reasonable only if conducted according to standardized

procedures,” and it “must not be a ruse for a general rummaging in order to discover



                                               2
incriminating evidence.” United States v. Haro-Salcedo, 107 F.3d 769, 772-73 (10th Cir.

1997).

   III.      Analysis

             a. Impoundment Decision

          Defendant first challenges the legality of the agents’ decision to impound his car.

In his view, the agents improperly made this decision, particularly given the lack of a

standardized policy surrounding these decisions. He further contends that the car was not

a public safety hazard on the side of the highway, so the officers could not justify the

impoundment under the “community-caretaking exception.” The Court disagrees.

          OBN only permits its agents to impound vehicles “when they have been discovered

upon any road or highway when the vehicle is discovered to have been stolen or taken

without consent of the owner, is disabled and is or could be a potential hazard to the public,

or the vehicle is an obstruction to the flow of traffic.” (Dkt. No. 25-3, p. 2.) Moreover,

“[a]gents are authorized to remove, or cause vehicles to be removed when the operator of

the vehicle has been physically arrested and the vehicle would be left unattended in a public

access area or public way.” Id. The Court finds that OBN’s impoundment policies do not

lack the appropriate standards, and the agents were justified in concluding that the car

needed to be impounded as a potential safety hazard if left on the side of the highway.

             b. Inventory Search

          Defendant next challenges the lack of standardized procedures surrounding OBN’s

inventory search of his vehicle, as well as the manner in which the agents carried out that

search. The case on which Defendant mainly relies—Florida v. Wells, 495 U.S. 1, 4
                                               3
(1990)—holds that standardized criteria or established routine “must regulate the opening

of containers found during inventory searches [and] is based on the principle that an

inventory search must not be a ruse for a general rummaging in order to discover

incriminating evidence. The policy or practice governing inventory searches should be

designed to produce an inventory.”

       At the hearing, Agent Hartsburg testified that the agents are guided by the

established procedure of only looking for and taking note of items of value while engaged

in an inventory search. Additionally, all unlocked containers must be opened. A thorough

inventory, he explained, protects not only Defendant’s valuables, but also OBN, should

something happen to the car while it is impounded and therefore outside police custody.

At bottom, The Court finds that these established procedures are constitutionally sufficient

under Wells. And, particularly given that Defendant told the agents that he had valuable

items in the car, there was nothing improper about them performing a thorough inventory

search.

          c. Inevitable Discovery Doctrine

       The Court further finds that even if there were some issue with the underlying

inventory search, the evidence would have been uncovered anyway. The inevitable

discovery doctrine establishes that when “the evidence in question would inevitably have

been discovered without reference to the police error or misconduct, there is no nexus

sufficient to provide a taint and the evidence is admissible.” Nix v. Williams, 467 U.S.

431, 448 (1984). Here, OBN clearly had the authority to impound Defendant’s car. So



                                             4
regardless of how the agents performed the inventory search, they would have eventually

discovered the evidence. In short, Defendant’s Motion to Suppress will be denied.

                                    CONCLUSION

      For these reasons, Defendant’s Motion to Suppress (Dkt. No. 25) is DENIED.

      IT IS SO ORDERED this 30th day of October, 2019.




                                           5
